Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-10, filled on 06/28/2022, with respect to the rejection(s) of claim(s) 1-6, 13, 8-10, 15,17, and 19-20 under Kueny have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon consideration, a new grounds of rejection is made in view of Kueny and Huang, Z. et al. CN 106876236 A (hereinafter Huang) and Lee, S. et al. US Patent no. US 20160320293 A1 (hereinafter Lee) for claim 13.
In response to the basis to overcome rejection of claim 3 in p. 8 regarding “Thus, the proposed modification would fundamentally change the principle of operation of Kueny from a system 300 to monitor a process of using wafers in forming integrated circuits to a Raman spectroscopy system that is used "to monitor a presence of certain types of chemicals" (Jeromy, p. 1) Thus, the rejection is fatally deficient, per MPEP 2143.01 for changing the principle of operation of Kueny.”, examiner’s agreed that combining Kueny directly with Jeromy changes the principle operation of Kueny. To resolve this deficiency, the examiner introduced Huang, where the optical system in Huang utilized optical emission spectroscopy (See p. 1 last paragraph lines 4-5 in Huang.) and replaced Jeromy to Beckstead, J. et al. US 20100271629 A1. Beckstead teaches atomic emission and Raman spectroscopy (See Fig. 5 boxes 540 and 550 in Beckstead.). Thus, the combination of Kueny and Huang and, in further view of Beckstead, resolved this problem.
In response to the basis to overcome rejection of claim 4 in p. 4 "where the point of detection corresponds to an ablated portion of the sample" is "inherent" (Office Action, p. 9). Per MPEP 2112, ", examiner’s cited Bouchard, P. et al. U.S. Patent no. US 20180283947 A1 which shows and discloses the limitation of “wherein the point of detection corresponds to an ablated portion of the sample.” is inherent (See Fig. 1 and paragraph [0048] in Bouchard.) in order to support the inherency. Further, in response to the argument of the applicant in the second paragraph on the basis to overcome the rejection of claim 4 in p. 9, similar to line 3 above, the combination of Kueny and Huang, and in further view of Li resolved the deficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 9, 10, 11, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueny, A. W. et al. US Patent no. US 20180136118 A1 (hereinafter Kueny) in view of the evidential reference O'Loughlin J.P. U.S. Patent no. US 4550275 A (hereinafter O'Loughlin) and Huang, Z. et al. CN 106876236 A (hereinafter Huang).
Regarding claim 1, Kueny teaches (Fig. 3; Paragraph 0029) , a method for fabricating an optical calibration device 320 (applicant’s optical source) for calibrating a characterization system 300 (applicant’s optical system) comprising: determining a form factor for an optical source 320 (since Kueny teaches placing the optical calibration device 320 fitted inside the plasma chamber to perform the calibration process, it meets the limitation of “determining a form factor for an optical source”) providing an envelope (The claimed limitation of “providing an envelope” refers to the envelope of the optical source 322 (see Fig. 3 which is inside in the enclosure 328 of optical calibration device 320 in Fig. 3 in Kueny). The optical source 322 is a xenon flashlamp (see p. 6 paragraph [0057] lines 1-5 in Kueny) in a size and shape to fit the form factor (This refers to the xenon flashlamp as part of the optical calibration device 320, which is fitted inside the plasma chamber 310, wherein the plasma chamber 310 corresponds the sample stage 113 in the application.). The limitation of “providing a plurality of electrodes connected to the envelope for connection to a power source” is inherent for xenon flashlamp. Further, to support the inherency examiner is citing O'Loughlin J.P. U.S. Patent no. US 4550275 A which shows and discloses that a xenon flashlamps have a plurality of electrodes and a power source. See; Fig 1 below; envelope 11, plurality of electrodes 11a/11b; power source 1) and filling the envelope with a gas (column 3 lines 33-35 in O'Loughlin.). It should be noted that Kueny teaches a xenon flashlamp. Xenon flashlamps are envelopes filled with xenon gas.
However, Kueny is silent with respect to the limitation “based on a point of detection of an optical system corresponding to a region where an optical signal of the optical system interacts with a sample”.
Huang, from the same field of endeavor as Kueny, teaches the limitation based on a point of detection of an optical system corresponding to a region where an optical signal of the optical system interacts with a sample (See Fig. 1 and p. 3 last paragraph to p. 4 paragraphs 1-2 in Huang. The plasma chamber represents the rectangular box and the sample represents the element 10 inside the chamber. Thus, Huang teaches the limitation “corresponding to a region where an optical signal 114 of the optical system 100 interacts with a sample 104”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Huang to Kueny to have based on a point of detection of an optical system corresponding to a region where an optical signal of the optical system interacts with a sample in order to monitor the substrate processing process (See Abstract last line in Huang.).

    PNG
    media_image1.png
    385
    975
    media_image1.png
    Greyscale

Regarding claim 2, Kueny does not teach the limitation wherein the optical system employs atomic emission spectroscopy and wherein the point of detection corresponds to a source of radiation emitted by the sample after interaction with the optical signal.
Huang, from the same field of endeavor as Kueny, teaches wherein the optical system employs atomic emission spectroscopy (See p. 1 last paragraph lines 4-5 in Huang. The system of Huang used optical emission spectroscopy (OES) which indicate that Huang teaches the limitation “optical system employs atomic emission spectroscopy”. and wherein the point of detection corresponds to a source of radiation emitted by the sample after interaction with the optical signal (See Fig. 1 in Huang.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Huang to Kueny to have wherein the optical system employs atomic emission spectroscopy and wherein the point of detection corresponds to a source of radiation emitted by the sample after interaction with the optical signal in order to extract the plasma characteristic spectrum (See p. 2 paragraph 1 line 4 in Huang.).
Regarding claim 6, Kueny teaches “Element 4: wherein the calibrating light has a wavelength range, spatial extent and angular extent at least equal to that provided the plasma emission and observed by an optical detector.” (see p. 12 paragraph [0110] lines 9-12 in Kueny). This means the envelope of the xenon flashlamp is made of a transparent material over a bandwidth of the radiation emitted by the sample. Further, for the spectrometer to be able to detect the calibrating light, the envelope of the light source must be transparent.
Regarding claim 8, Kueny teaches a method as recited in claim 1, wherein the providing the envelope (This corresponds to the envelope of element 450 in Fig. 4A in Kueny.) comprises forming the envelope (This corresponds to the envelope of element 450 in Fig. 4A in Kueny.) and forming the envelope with the size and the shape to fit inside the housing (Element 450 in Fig. 4A shows forming the envelope of the light source with the size and the shape to fit inside the housing, which is element 400 in Kueny) and wherein the forming step comprises forming a housing with a size and a shape to fit the form factor (This is shown in Fig. 5  and cited in paragraph [0072] column 1 lines 11-14 to column 2 lines 1-4 in Kueny.).  
Regarding claim 9, Kueny teaches a method as recited in claim 2, wherein the gas is selected such that an emission spectrum of the gas comprises a continuous spectrum and a plurality of discrete emission lines superimposed on the continuous spectrum over a spectral region of the radiation emitted by the sample from a first wavelength to a second wavelength (this corresponds emission spectrum of the xenon gas of Fig. 10A item number 1020).
Regarding claim 10, Kueny teaches a method as recited in claim 1, wherein the gas is Xenon (see Fig. 4A item number 450 and p. 7 paragraph [0066] line 4 in Kueny : “ Optical source 450 can be a xenon flashlamp”).  
Regarding claim 11, Kueny is silent with respect to wherein the providing the plurality of electrodes includes providing a first electrode at a first end of the envelope and providing a second electrode at a second end of the envelope, wherein the first electrode and the second electrode are polarized with respect to each other.
O'Loughlin, from the same field of endeavor/analogous as Kueny, teaches wherein the providing the plurality of electrodes includes providing a first electrode at a first end of the envelope and providing a second electrode at a second end of the envelope, wherein the first electrode and the second electrode are polarized with respect to each other (see Fig 1; envelope 11, plurality of electrodes 11a/11b; power source 14 in O’Loughlin). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of O’Loughlin to Kueny for the purpose of using a xenon flashlamp where the electrodes are opposite to each other in order to maximize the voltage stress on the gas contained within the lamp (see Abstract lines 11-12 in O’Loughlin). 
Regarding claim 15, Kueny teaches a method for using the optical source of claim 1 to calibrate the optical system (see Fig. 8 in Kueny and p.2 paragraph [0019]), comprising: positioning the optical source at the point of detection of the optical system (this corresponds to item numbers 820 and 830 in Fig. 8 in Kueny, which involve positioning and installing of the optical calibration device into the plasma chamber which is at the point of detection (see paragraph [0029] lines 7-10 in Kueny: “This light source could be placed inside the processing chamber, so that the light would take substantially the same path to the spectrometer as the plasma emission of interest.”); connecting, with a cable, a plurality of connectors of the respective the plurality of electrodes to a power supply ( Kueny turns on the xenon flashlamp and the xenon flashlamp electrodes must be connected to a power supply. The power supply and connectors are inherent and shown on the evidentiary reference which is O’Loughlin J.P. U.S. Patent no. US 4550275 A; Fig 1; envelope 11, plurality of electrodes 11a/11b; power source 14 as evidentiary reference.) transmitting, with the power supply, a signal to the plurality of electrodes to cause the gas to emit radiation through the envelope (this refers to item number 860 in Fig. 8 in Kueny which is the transmission of the light from the Xenon gas into the spectrometer) with an emission spectrum over a spectral region comprising a continuous spectrum with an expected intensity and a plurality of discrete emission lines superimposed on the continuous spectrum at a respective plurality of expected wavelengths (this refers to Fig. 10A item number 1010 which is the expected spectrum of the xenon gas); measuring, with a detector of the optical system (see Fig. 6 item number 630), at least one of a detected intensity of the continuous spectrum and a plurality of detected wavelengths of the plurality of discrete emission lines (this refers to Fig. 10A item number 1020 which is the detected spectrum of the xenon gas); and determining, with a processor (see Fig. 6 item number 640), at least one of: an intensity calibration curve over the spectral region based on a closest fit of the detected intensity and the expected intensity of the continuous spectrum, and a wavelength calibration curve (see 1055 of Fig. 10B) over the spectral region (Fig. 10A has the same range (x-axis) as 10B) based on a closest fit (see Fig. 10B item number 1055 which represents the calibration curve between 1020 and 1010 paragraph [0086] lines 10-13 in Kueny: “Measured spectrum 1020 differs from spectrum 1010 and the differences are determined by a ratio calculation and resultant calibration curve 1055 of plot 1050 in FIG. 10B.”, the calibration curve is the closet fit to the difference data) of the detected wavelength (see 1020 of Fig. 10A is the detected wavelength paragraph [0086] in Kueny) and the expected wavelength (1010 of Fig. 10A is the expected wavelength paragraph [0086] in Kueny) of the discrete emission lines (see Fig. 10 A in Kueny). 
Regarding claim 17, Kueny teaches wherein the transmitting step emits radiation from the envelope with a size and shape (this pertains to element 450 in Fig. 4A in Kueny).
However, Kueny is silent with respect to the limitation a method as recited in claim 15, wherein the optical system employs atomic emission spectroscopy and based on a size and shape of radiation emitted from the sample in the optical system after interaction of the optical signal with the sample.
Huang, from the same field of endeavor as Kueny, teaches wherein the optical system employs atomic emission spectroscopy (See claim 2 above.) and based on a size and shape of radiation emitted from the sample in the optical system after interaction of the optical signal with the sample (Huang teaches this limitation. See claim 2 above.).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Huang to Kueny to have a method as recited in claim 15, wherein the optical system employs atomic emission spectroscopy and wherein the transmitting step emits radiation from the envelope with a size and shape based on a size and shape of radiation emitted from the sample in the optical system after interaction of the optical signal with the sample in order to calibrate the performance of any spectroscopic system (See p. 5 column 1 paragraph 2 in Huang).
Regarding claim 19, Kueny teaches an optical source (this refers to the optical calibration device 320 in Fig. 30 in Kueny) for calibrating an optical system (this refers to item number 300 in Fig. 3 in Kueny), comprising: an envelope (this refers to the envelope of the Xenon flashlamp in Kueny) with a size and a shape to fit a form factor (this refers to the Xenon flashlamp as part of the optical calibration device 320, which is fitted inside the plasma chamber 310 in the application), gas within the envelope (this corresponds to the xenon gas of the xenon flashlamp; p. 7 paragraph [0066] line 4 in Kueny: “Optical source 450 can be a xenon flashlamp”), wherein the gas has an emission spectrum comprising a continuous spectrum and a plurality of discrete emission lines superimposed on the continuous spectrum in a wavelength range of radiation emitted by the sample in the optical system (this corresponds to Fig. 10A item number 1020, the emission spectrum of xenon gas, in Kueny).
However, Kueny does not teach wherein the form factor is based on a point of detection of the optical system corresponding to a region where an optical signal of the optical system interacts with a sample and a first and second electrode connected to respective first and second ends of the envelope and configured to be connected to a power source to provide a voltage difference for ionization the gas between the first and second ends.
Huang, from the same field of endeavor as Kueny, teaches the limitation wherein the form factor is based on a point of detection of the optical system corresponding to a region where an optical signal of the optical system interacts with a sample (See claim 1).
However, Kueny when modified by Huang, does not teach a first and second electrode connected to respective first and second ends of the envelope and configured to be connected to a power source to provide a voltage difference for ionization the gas between the first and second ends.
O'Loughlin, from the same field of endeavor as Kueny, teaches a first and second electrode connected to respective first and second ends of the envelope and configured to be connected to a power source to provide a voltage difference for ionization the gas between the first and second ends (See claim 1.).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueny, O'Loughlin, and Huang  as applied to claim 2 above, and further in view of Beckstead, J. et al.  US 20100271629 A1 (hereinafter Beckstead).
Regarding claim 3, the modified device of Kueny teaches a method as recited in claim 2, wherein the optical system is a Raman spectroscopy system.
Beckstead, from the same field of endeavor as Kueny, teaches a Raman spectroscopy system being used as an optical system (see Fig. 5 box 550 in Beckstead).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a Raman spectroscopy system as the optical system in Kueny as taught by Beckstead in order to reduce the probability of false positive detections in the Raman/LIBS combined approach relative to Raman or LIBS operating alone. (See last sentence of paragraph [0033] in Beckstead).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueny, O'Loughlin, and Huang  as applied to claim 2 above, and further in view of the evidential reference Bouchard, P. et al. U.S. Patent no. US 20180283947 A1 (hereinafter Bouchard) and Li, X. et al., “Relative spectral response calibration of a spectrometer system for laser induced breakdown spectroscopy using the argon branching ratio method”, J. Anal. At. Spectrom., 29, 657(2014) (hereinafter Li).
Regarding claim 4, Kueny is silent with respect to wherein the optical system is a laser induced breakdown spectroscopy (LIBS) system and wherein the point of detection corresponds to an ablated portion of the sample.
Li, from the same field of endeavor as Kueny, teaches wherein the optical system is a laser induced breakdown spectroscopy (LIBS) system (see Fig. 1a p. 658 and column 2 lines 15-26 in Li). Further, the limitation of “wherein the point of detection corresponds to an ablated portion of the sample.” is inherent. Further, to support the inherency, examiner is citing Bouchard, P. et al. U.S. Patent no. US 20180283947 A1 which shows and discloses the limitation of “wherein the point of detection corresponds to an ablated portion of the sample.” is inherent (See Fig. 1 and paragraph [0048] in Bouchard.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Li to the modified device of Kueny by using an optical system that is a laser induced breakdown spectroscopy (LIBS) system for the purpose of optimizing the accuracy of the measurements and analysis made by the spectrometer. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueny, O'Loughlin, and Huang  as applied to claim 2 above, and further in view of Cowpe, J. S., et al. "Hardness determination of bio-ceramics using laser-induced breakdown spectroscopy." Spectrochimica Acta Part B: Atomic Spectroscopy 66.3-4 (2011): 290-294. (hereinafter Cowpe).
Regarding claim 5, Kueny is silent with respect to wherein the point of detection has a dimension not greater than about 10 cm.
Cowpe, from the same field of endeavor of Kueny, teaches wherein the point of detection has a dimension not greater than about 10 cm (See p. 2 column 2 section 2.2 line 8 in Cowpe.).   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Cowpe to the modified device of  Kueny by having the point of detection that has a dimension not greater than about 10 cm in order to analyze the bio-ceramic samples (See abstract line 1 in Cowpe.).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueny, O'Loughlin, and Huang  as applied to claim 1 above, and further in view of Magai, I. US Patent no. US 20090295290 A1 (hereinafter Magai).
Regarding claim 7, Kueny is silent with respect to wherein the envelope is a tube formed from fused silica.
Magai, from the same field of endeavor as Kueny, teaches the use of fused silica in forming glass tube as typical (p. 1 paragraph [0004] lines 1-8 in Magai: “Therefore, fused silica (or quartz) is typically used for forming glass tubes or envelopes for lamps. Quartz glass has a lower softening temperature resulting in a more cost effective manufacturing process. This glass material provides an extremely low value for the thermal expansion coefficient of 0.55 ppm/K, which makes it suitable for using in a high temperature range without thermal or mechanical stress in the glass material.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Magai to Kueny for the purposes using fused silica material to form the glass envelope of the lamp since Magai teaches such material as typical for that application because it is suitable for using in a high temperature range without thermal or mechanical stress in the glass material (p. 1 paragraph [0004] lines 1-8 in Magai).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueny, O'Loughlin, and Huang  as applied to claim 11 above, and further in view of Czernichowski, A. et al. US Patent no. US 20050269978 A1 (hereinafter Czernichowski).
Regarding claim 12, the modified device of Kueny is silent with respect to wherein the providing the plurality of electrodes further includes providing a third electrode along an exterior surface of the envelope between the first end and the second end.
Czernichowski, from the same field of endeavor as Kueny, teaches wherein the providing the plurality of electrodes further includes providing a third electrode along an exterior surface of the envelope between the first end and the second end (see Fig. 7 item 2 and the abstract lines 1-8 in Czernichowski: “Systems and methods for ignition and reignition of unstable electrical discharges wherein a secondary electrode positioned is between a set of primary electrodes and a high voltage is applied between the secondary electrode and successive ones of the primary electrodes to produce pilot discharges that ionize a gas there between and thereby reduce the voltage necessary to ignite a primary discharge between the primary electrodes.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Czernichowski to Kueny for the purpose of using a third electrode to facilitate the initiation of radial discharge of the ionized gas in the envelope to reduce the voltage necessary to ignite a primary discharge between the primary electrodes (see Abstract lines 6-8 in Czernichowski).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueny, O'Loughlin, and Huang  as applied to claims 1 and 2 above, and further in view of Lee, S. et al. US Patent no. US 20160320293 A1 (hereinafter Lee).
Regarding claim 13, Kueny does not teach a method as recited in claim 2, further comprising covering a first portion of the envelope with material to block transmission of radiation emitted by the gas such that the radiation emitted by the gas is configured to be emitted only from a second portion of the envelope other than the first portion of the envelope.
Lee, from the same field of endeavor as Kueny, teaches a method as recited in claim 2, further comprising covering a first portion of the envelope with material to block transmission of radiation emitted by the gas such that the radiation emitted by the gas is configured to be emitted only from a second portion of the envelope other than the first portion of the envelope (This limitation corresponds to Fig. 2B and 2C of the instant application. Lee teaches this limitation. Fig. 2 in Lee, the envelope of the light source 208 is connected to an optical fiber 220. This means the envelope of the light source has a second portion which is connected to the fiber and the first for portion is covered with material that blocks the radiation from the light source.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Lee to the modified device of Kueny to have a method as recited in claim 2, further comprising covering a first portion of the envelope with material to block transmission of radiation emitted by the gas such that the radiation emitted by the gas is configured to be emitted only from a second portion of the envelope other than the first portion of the envelope in order to provide light to the collimator housing (see paragraph [0017] lines 24-25 in Lee.).
Regarding claim 14, Kueny does not teach that the method further comprising providing a detector adjacent to envelope in the form factor, said detector is configured to detect radiation emitted by the gas from the envelope and wherein the detector is configured to be coupled to a processor.  
Lee, from the same field of endeavor as Kueny, teaches a system further comprising providing a detector (this refers to optical detector 212 in Fig. 2 in Lee) adjacent to envelope (envelope of the light source 208 in Fig. 2 in Lee) in the form factor (Kueny teaches the optical calibration device placed into the plasma chamber), said detector is configured to detect radiation emitted by the gas (the gas is a xenon, see p. 2 paragraph [0017] lines 19-22 in Lee: “In this embodiment, the optical cable 140 comprises transmission optical fibers and receiving optical fibers and the spectral reflectometer device 136 houses a xenon arc lamp and photodetectors.”) from the envelope (see Fig. 2 item number 264 and p. 2 paragraph [0018] lines 19-23 in Lee: “Light may be directed from the light source 208 to the optical detector 212 through a fiber 264 to allow the monitoring of light source 208 variations over time to correct the signal and improve signal-to-noise ratio (SNR).”) and wherein the detector is configured to be coupled to a processor (see Fig. 1 item numbers 136 and 124 and Fig. 4 item number 402 in Lee).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Lee to Kueny for the purpose of monitoring the radiation variations emitted by the gas from the envelope over time to correct the signal and improve signal-to-noise ratio (SNR) (p. 2 paragraph [0018] lines 19-23 in Lee).  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueny, O'Loughlin, Huang and Lee  as applied to claim 15 above, and further in view of Lemieux, S. et al. US Patent no. US 20190339126 A1 (hereinafter Lemieux).
Regarding claim 16, Kueny teaches a method as recited in claim 15, wherein the measuring comprises measuring the detected intensity and the plurality of detected wavelengths (see Fig. 10A item number 1020 in Kueny) and determining the wavelength calibration curve (see Fig. 10B item number 1055 which represents the calibration curve between 1020 and 1010 paragraph [0086] lines 10-13 in Kueny: “Measured spectrum 1020 differs from spectrum 1010 and the differences are determined by a ratio calculation and resultant calibration curve 1055 of plot 1050 in FIG. 10B.”, the calibration curve is the closet fit to the difference data).
	Kueny does not teach determining the intensity calibration curve.
Lemieux, from the same field of endeavor as Kueny, teaches determining the intensity calibration curve (Lemieux discloses calibrating the spectrometer using the intensity calibration curve (see paragraph [0036] p. 4 lines 4-12 in Lemieux: “Embodiments of the present disclosure are directed to an apparatus and method, for generating parametric down-conversion (PDC) based signals whose brightness at the phase-matched wavelengths describe a known spectrum (phase-matched brightness vs. wavelength curve is independent of experimental parameters) that may be used, among other things, in facilitating intensity calibration of a spectrometer or other spectral instrument.”) by estimating the response function (see p. 4 paragraph [0041] lines 4-6  in Lemieux: “Accordingly, comparing the measured phase-matched brightness curve and the expected curve allows an estimate of the response function of the spectrometer.”) using the intensity of the expected optical source (see Fig. 3 item number 302 and paragraph [0048] in Lemieux) and the intensity of the detected optical source (see Fig. 3 item number 304 and paragraph [0048] in Lemieux). The response function is defined as the ratio between a measured spectrum and an expected spectrum (see p. 5 paragraph [0049] lines 1-3 in Lemieux: “Thus, the response function may be defined as the ratio between a measured spectrum and an expected spectrum.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Lemieux to Kueny to have an intensity calibration curve over the spectral region based on a closest fit of the detected intensity and the expected intensity for the purpose of to increase accuracy of measurements by better estimating the response function of the spectrometer (see p. 4 paragraph [0041] in Lemieux).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueny, O'Loughlin, Huang and Lee  as applied to claim 15 above, and further in view of Tallavarjula, S. et al. US Patent no. US 20100084544 A1 (hereinafter Tallavarjula).
Regarding claim 18, Kueny is silent as to the method of claim 15, further comprising: disconnecting the plurality of electrodes from the power supply;   removing the optical source from the point of detection of the optical system; positioning a sample in the point of detection of the optical system; transmitting the optical signal of the optical system at the sample; measuring, with the detector of the optical system, at least one of an intensity and a wavelength of radiation emitted from the sample based on the interaction with the optical signal; and correcting, with the processor, at least one of the measured intensity of the radiation using the intensity calibration curve and the measured wavelength of the radiation using the wavelength calibration curve.
Tallavarjula, from the same field of endeavor as Kueny, teaches positioning a sample in the point of detection of the optical system (see Fig. 8 item number 804  and p. 7 paragraph [0053] lines 4-6 in Tallavarjula: “A substrate is processed in step 804 using the plasma chamber that will be monitored.”); transmitting the optical signal of the optical system at the sample (see Fig. 4 item numbers 400, 406, and 418 and paragraph [0034] and lines 1-16 in Tallavarjula: “FIG. 4 is a block diagram of a processing system 400 comprising a conventional plasma etching system 402 and a process monitoring system 404 coupled thereto in accordance with an embodiment of the present invention. As used herein, "coupled" means coupled directly or indirectly. The conventional plasma processing system 402 comprises a plasma chamber 406 coupled to a plasma processing system controller 408 via a recipe control port 410 and via a first control bus 412 or other suitable interface and a process monitoring system 404. The plasma chamber 406 comprises a viewport 414 for coupling electromagnetic emissions from the inside of the chamber 406 to the outside of the chamber. The emissions are primarily optical wavelengths within the range from about 180 to 1400 nanometers, generally represented as 416 in FIG. 4. The emissions are produced by plasma 418 sustained within the plasma chamber 406.”); measuring, with the detector of the optical system (see Fig. 4 item numbers 400 and 420 in Tallavarjula), at least one of an intensity and a wavelength of radiation emitted from the sample based on the interaction with the optical signal (see Fig. 8 item numbers 804 in Tallavarjula); and correcting, with the processor system (see Fig. 4 item numbers 400 and 422 in Tallavarjula).
Tallavarjula does not directly teach disconnecting the plurality of electrodes from the power supply and removing the optical source from the point of detection of the optical system. However, these steps are inherent in Fig. 8 at the intermediate steps between 802 and 804 in Tallavarjula.
Tallavarjula does not directly teach at least one of the measured intensity of the radiation using the intensity calibration curve and the measured wavelength of the radiation using the wavelength calibration curve. However, it would have been obvious for one skilled in the art to perform the calibration using the intensity calibration curve and the measured wavelength of the radiation using the wavelength calibration curve of the standard light source to the optical emission spectrum of the sample (substrate) purpose of optimizing the accuracy of the measurements and analysis made by the spectrometer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tallavarjula to Kueny for the purpose of optimizing the corrections for better spectral analysis of the optical system.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueny, O'Loughlin, and Huang  as applied to claim 19 above, and further in view of Li and Magai, I. US Patent no. US 20090295290 A1 (hereinafter Magai).
Regarding claim 20, the modified device of Kueny is silent with respect wherein the optical system is a laser induced breakdown spectroscopy (LIBS) system and wherein the point of detection corresponds to an ablated portion of the sample; and wherein the envelope is a tube formed from fused silica.
Li, from the same field of endeavor as Kueny, teaches wherein the optical system is a laser induced breakdown spectroscopy (LIBS) system (see Fig. 1a p. 658 and column 2 lines 15-26 in Li).
Further, the limitation of “wherein the point of detection corresponds to an ablated portion of the sample” is inherent. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a laser induced breakdown spectroscopy as the optical system in Kueny as taught by Li for the purpose of optimizing the accuracy of the measurements and analysis made by the spectrometer.	
Kueny when modified by Li still do not disclose wherein the envelope is a tube formed from fused silica.  
However, Magai, from the same field of endeavor as Kueny, teaches the use of fused silica in forming glass tube as typical (p. 1 paragraph [0004] lines 1-8 in Magai: “Therefore, fused silica (or quartz) is typically used for forming glass tubes or envelopes for lamps. Quartz glass has a lower softening temperature resulting in a more cost effective manufacturing process. This glass material provides an extremely low value for the thermal expansion coefficient of 0.55 ppm/K, which makes it suitable for using in a high temperature range without thermal or mechanical stress in the glass material.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Magai to the device of Kueny when modified by Li for the purposes using fused silica material to form the glass envelope of the lamp since Magai teaches such material as typical for that application because it is suitable for using in a high temperature range without thermal or mechanical stress in the glass material (p. 1 paragraph [0004] lines 1-8 in Magai).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877